—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered May 11, 1998, convicting him of rob*421bery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt of robbery in the first degree beyond a reasonable doubt. The complainant’s testimony established that the defendant displayed what appeared to be a gun. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict is not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., O’Brien, Santucci and Goldstein, JJ., concur.